Exhibit ONCOTHYREON REPORTS SECOND QUARTER 2008 FINANCIAL RESULTS BELLEVUE, WASHINGTON - August 7, 2008 - Oncothyreon Inc. (NASDAQ: ONTY) (TSX: ONY) (the “Company”) today reported financial results for the quarter and six months ending June 30, 2008. Total revenue was $1.2 million and $3.2 million for the three and six month periods ended June 30, 2008, compared to $0.6 million and $0.8 million for the comparable periods in 2007.The increase in total revenue reflects increased sales of clinical trial material to Merck KGaA to support the Phase 3 trial of Stimuvax®. Net loss was $4.9 million, or $0.25 per basic and diluted share, for the three months ended June 30, 2008, and a net loss of $10.0 million, or $0.51 basic and diluted share, for the six months ended June 30, 2008, compared with $5.0 million and $9.6 million, or $0.25 and $0.49 per basic and diluted share, for the comparable periods in 2007. Expenses for the three and six month periods ended June 30, 2008, were $6.1 million and $13.2 million, compared with $5.6 million and $10.4 for the comparable periods in 2007. The increase in operating expenses is primarily attributable to the manufacturing costs associated with the increase in sales of Stimuvax clinical trial material to Merck KGaA and increased legal, accounting and investor communication costs associated with the preparation of statutory filings in the United States with the Securities and Exchange Commission. As of June 30, 2008, Oncothyreon’s cash, cash equivalents and short term investments were $14.2 million, compared to $24.2 million at the end of 2007, a decrease of $10.0 million. The decrease was primarily the result of the use of cash to fund operations. Financial Guidance Oncothyreon believes the following financial guidance to be correct as of the date provided.The Company is providing this guidance as a convenience to investors and assumes no obligation to update it. For the balance of 2008, Oncothyreon expects expenses to remain approximately the same as in the first half of the year. Manufacturing and process development activities for Stimuvax are expected to continue at the same level for the balance of the year. The Company increased its inventory of Stimuvax in the first half of 2008 to support the ongoing Phase 3 trial and an anticipated additional trial. Oncothyreon expects revenue related to the purchase of this inventory by Merck KGaA later in 2008.As a result, the Company anticipates that operating cash requirements for the balance of 2008 will be between $10 million and $12 million. Oncothyreon estimates that, taking into account anticipated revenue, the Company currently has sufficient cash resources to fund planned operations into the first quarter of 2009. About Oncothyreon Oncothyreon is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients.
